UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 15, 2007 HANCOCK FABRICS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-9482 64-0740905 (State or other jurisdiction (Commission (I. R. S. Employer of incorporation) File Number) Identification No.) One Fashion Way, Baldwyn, MS 38824 (Address of Principal Executive Offices) (Zip Code) Company's telephone number, including area code: (662) 365-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c)On November 15, 2007, Joseph Borbely began his appointment as the Senior Vice President of Store Operations of Hancock Fabrics, Inc. (the "Company"). Mr. Borbely, 50, has 30 years of operations experience in the retail industry.From 2005 to 2007, he served as Vice President of Operations and Head of Stores for Applied Cash Advance.From 1996 to 2005, Mr. Borbely worked at Hollywood Entertainment where he served in a number of capacities including National Vice President of Operations and Vice President of Store Operations (Southwestern Zone). Prior to 1996, Mr.Borbely also worked at J. Baker Inc. and Kinney Shoe Corporation. The Company and Mr. Borbely have entered into an employment agreement dated October31, 2007, which:(i) provides for an initial annual salary of $190,000; (ii) provides for a grant of 25,000 restricted shares of Company common stock; (iii)provides for a grant of options to purchase 37,500 shares of Company common stock; (iv) provides for severance payments by the Company to Mr.Borbelyif his employment is terminated in connection with a change-in-control of the Company; and (v) provides for Mr.Borbely's participation in the Company's Long Term Restricted Stock Plan, Annual Cash Bonus Plan and other benefits plans. The foregoing summary of the employment agreement does not purport to be complete and is subject to, and qualified in its entirety by, the full text of the employment agreement attached to this Current Report on Form 8-K as Exhibit99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description 99.1 Employment Agreement, dated October 31, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HANCOCK FABRICS, INC. (Registrant) By: /s/ Larry D. Fair Name: Larry D. Fair Title:
